IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-18,959-05


EX PARTE MELVIN CURTIS ELLIS, JR., Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS 
CAUSE NUMBER CR-15828 IN THE 253rd JUDICIAL DISTRICT COURT
FROM LIBERTY COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by
the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas
Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated sexual assault of a child.  His sentence was assessed at
seventy years' confinement.  Applicant's conviction was affirmed on direct appeal. Ellis v.
State, No. 09-04-00394-CR, (Tex. App.-Beaumont, delivered February 19, 1987, no pet.).
 After a review of the record, we find that Applicant's claim which challenges the denial
of street time credit is denied.  Applicant's remaining claims which challenge the validity of
the conviction in this cause are dismissed pursuant to Article 11.07, § 4 of the Code of
Criminal Procedure.

DELIVERED: August 22, 2007
DO NOT PUBLISH